Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kalyuzhny (US 10,108,856 B2).
With regard to claim 1, Kalyuzhny discloses an image processing device (See for example, item 602, in Fig. 6) comprising: a memory (See for example, item 604, in Fig. 6) configured to store instructions; a processor configured to execute the instructions to: identify (via OCR) a plurality of character strings that are candidates for a recording character string among a plurality of character strings acquired by recognizing characters included in a document image (See for example, col. 7, line 54 – col. 8, line 6); cause a checking, i.e., accuracy confirming, screen to be output, the checking screen representing positions of the plurality of 
With regard to claim 2, the image processing device according to claim 1, wherein the checking screen represents positions of the plurality of character strings by displaying the document image to which a display for identifying the plurality of character strings is added (See for example, col. 6, lines 1-17).
With regard to claim 3, the image processing device according to claim 2, wherein
extracting the feature quantity comprises extracting the feature quantity of the character string corresponding to the position identified by the user on the document image to which the display for identifying the plurality of character strings is added (See for example, col. 6, lines 7-14; and col. 7, line 54 – col. 8, line 6).
With regard to claim 4, the image processing device according to claim 1 wherein the processor is configured to execute the instructions to: extract, by using the feature quantity of the recording character string, a recording character string from a plurality of character strings acquired by recognizing characters included in a new document image (See for example, col. 7, line 54 – col. 8, line 6).
Claim 5 is rejected the same as claim 1 except claim 5 is a method claim.  Thus, argument similar to that presented above for claim 1 is applicable to claim 5.
Claim 6 is rejected the same as claim 5.  Thus, argument similar to that presented above for claim 5 is applicable to claim 6.  Claim 6 distinguishes from claim 5 only in .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Takebe, et al. (US 2009/0125509 A1).
8. 	With regard to claim 1, Takebe, et al. disclose an image processing device (See for example, Figs. 1-2) comprising: a memory configured to store instructions (See for example, item 20, in Fig. 2); a processor (See for example, item 30, in Fig. 2) configured to execute the instructions to: identify (via OCR) a plurality of character strings that are candidates for a recording character string among a plurality of character strings acquired by recognizing characters included in a document image (See for example, paragraphs 0054 and 0068-0069; and item “b”, in Fig. 1 or paragraph 0105); cause a checking screen to be output, i.e., check and/or correct display/window, the checking screen representing positions, i.e., layout or coordinates, of the plurality of character strings (See for example, paragraphs 0070 through 0071 or paragraphs 0105-0106); and extract a feature quantity of a character string corresponding to a position identified by a user on the checking screen as a feature quantity of the recording character string (See for example, paragraphs 0050-0052 and 0067 or 0107-0110; and items b, d, and e, in Fig. 1).  Thus, each of the requirements of claim 1 is met.
With regard to claim 2, the image processing device according to claim 1, wherein the checking screen represents positions of the plurality of character strings by displaying the 
With regard to claim 3, the image processing device according to claim 2, wherein
extracting the feature quantity comprises extracting the feature quantity of the character string corresponding to the position identified by the user (character string/s contained within the dashed line/s) on the document image to which the display for identifying the plurality of character strings is added (See for example, item “e” in Fig. 1; and the loop S108 to S104, in Fig. 14).
With regard to claim 4, the image processing device according to claim 1 wherein the processor is configured to execute the instructions to: extract, by using the feature quantity of the recording character string, a recording character string from a plurality of character strings acquired by recognizing characters included in a new document image (See for example, paragraph 0042-0047).
Claim 5 is rejected the same as claim 1 except claim 5 is a method claim.  Thus, argument similar to that presented above for claim 1 is applicable to claim 5.
Claim 6 is rejected the same as claim 5.  Thus, argument similar to that presented above for claim 5 is applicable to claim 6.  Claim 6 distinguishes from claim 5 only in that it recites A non-transitory computer-readable recording medium storing a program.  Fortunately, Takebe, et al.  (See for example, paragraphs 0040, 0056, and 0128) teach this feature.
Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 5703962 (See for example, col. 7, lines col. 7, line 66 – col. 8, line .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/            Primary Examiner, Art Unit 2665